UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:21-cv-1677-JVS (SK) Date May 6, 2021

 

 

Title Enrique Banuelos v. Morrison, et al.

 

Present: The Honorable Steve Kim, U.S. Magistrate Judge

 

 

Connie Chung n/a
Deputy Clerk Court Smart / Recorder
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
None present None present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE

Plaintiff is a California pretrial detainee seeking to proceed in forma pauperis with a
complaint under 42 U.S.C. § 1983 against the Los Angeles County Sheriffs Department and
three private parties—Hyden Morrison, Alliante International Inc., and Vons Market. (ECF 1).
Plaintiff alleges that Morrison, who is employed by Alliante International Inc. and works as a
security guard for Vons Market, attacked him and injured his left wrist in February 2019. (Id.
at 2-3). Afterwards, Plaintiff was evidently arrested and detained at Men’s Central Jail. (Id. at
2-3). There, Plaintiff obtained an x-ray of his wrist, which showed that it was broken. (Id. at
3). According to Plaintiff, however, jail officials failed to refer him to an outside hospital for
wrist surgery until nine months later. (Jd. at 4). As a result, he alleges that the Los Angeles
County Sheriffs Department, which operates Men’s Central Jail, violated his right to adequate
medical care under the Fourteenth Amendment. (Id. at 4). To decide whether Plaintiff may
proceed in forma pauperis, the Court must first screen his complaint to determine whether it
states a claim on which relief may be granted. See 28 U.S.C. § 1915A(b)(1), § 1915(h). That
pleading standard is unmet here for at least two reasons.

To start, section 1983 provides no federal cause of action against private actors like
Morrison, Alliante, and Vons. Plaintiff alleges no facts to suggest that those private parties
were acting under color of state law. See 42 U.S.C. § 1983. Nor does he allege any facts that
could even conceivably suggest that those private parties were “willful participant[s] in joint
action with the State or its agents,” Dennis v. Sparks, 449 U.S. 24, 27 (1980), during an
apparent spontaneous act of violence in front of a grocery store. To be sure, Plaintiffs alleged
altercation with a private Vons grocery security guard evidently led to his later arrest and
detention by local police. But that does not mean the security guard (and his private
employers) are subject to federal suit under § 1983 for how the police later addressed
Plaintiffs wrist injury. Maybe Plaintiff can try to sue those private parties civilly under state
tort law or file a complaint seeking state criminal prosecution; the Court has nothing to say
about those options. What Plaintiff cannot do, however, is hail those private parties into
federal court under § 1983 based on an alleged attack by a private security guard in front of a
private grocery store. See West v. Atkins, 487 U.S. 42, 48 (1988); Price v. State of Hawaii, 939

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 2
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:21-cv-1677-JVS (SK) Date May 6, 2021

 

 

Title Enrique Bafiuelos v. Morrison, et al.

 

F.2d 702, 707-08 (9th Cir. 1991); Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1138-39 (9th Cir.
2012).

On the other hand, the Los Angeles County Sheriffs Department is undeniably a state
municipal actor subject to (valid) suit under § 1983. But Plaintiff has failed to state a valid
claim against that municipal entity, as well. To sue the County for any constitutional violation,
Plaintiff must allege facts—not mere conclusions—plausibly showing that a municipal policy,
practice, or custom was the cause of his constitutional injury. See Monell v. Dep't of Soc.
Serus., 436 U.S. 658, 690-91 (1978); Medrano v. City of Los Angeles, 973 F.2d 1499, 1505
(9th Cir. 1992). He has not done that here. This does not mean Plaintiff has no recourse
against any specific individual County officials who may have unconstitutionally denied
Plaintiffs right to timely medical care. But Plaintiff names no such individual defendants. And
the mere fact that the County may employ any officials who, in their individual capacities,
allegedly violated Plaintiffs constitutional rights is not a valid legal basis to sue the County
itself under § 1983. See Crowe v. Cnty. of San Diego, 608 F.3d 406, 445 (9th Cir. 2010) (“[A]
municipality cannot be held liable under § 1983 on a respondeat superior theory.”).
Allegations of an “isolated” or “sporadic” incident by individual officials in their personal
capacities cannot support municipal liability under Monell. See Trevino v. Gates, 99 F.3d 911,
918 (9th Cir. 1996).

For these reasons, Plaintiff is ORDERED TO SHOW CAUSE on or before June 7,

2021 why his in forma pauperis application should not be denied because his complaint fails
to state a claim on which relief may be granted. To discharge this order, Plaintiff may file
either an amended complaint that cures the deficiencies described in this order or a response
explaining why the order is wrong. If Plaintiff cannot cure the deficiencies outlined in this
order, or if Plaintiff no longer wishes to pursue this action, he may voluntarily dismiss the
action using the attached form CV-09. Prisoner complaints that are voluntarily dismissed do
not count as strikes under 28 U.S.C. § 1915(g), which limits the number of federal civil rights

lawsuits prisoners may file in their lifetime without prepayment of filing fees.

If Plaintiff files no notice of voluntary dismissal, amended complaint, or
timely response to this order, this action may be involuntarily dismissed for
failure to prosecute. See Fed. R. Civ. P. 41(b); L.R. 41-1.

IT IS SO ORDERED.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 2 of 2
